Case 2:20-cv-07000-MWF-GJS Document 44 Filed 03/25/21 Page 1 of 3 Page ID #:310




                               No. 21-1670
  __________________________________________________________________

              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FEDERAL CIRCUIT


                               JESSE GRAHAM,

                            Plaintiff-Appellant

                                       v.

          BIG MACHINE LABEL GROUP, LLC, UNIVERSAL MUSIC
        PUBLISHING , INC. , KOBALT MUSIC PUBLISHING AMERICA
                       INC. , AND TAYLOR SWIFT,

                           Defendant-Appellee.

                 On Appeal from the United States District Court
                      for the Central District of California
                         No. 2:20-cv-07000-MFW-GJS
                           Hon. Michael W. Fitzgerald


   APPELLANT’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
  [DOC. NO. 9] AND MOTION TO TRANSFER APPEAL TO THE UNITED
       STATES COURT OF APPEALS FOR THE NINTH CIRCUIT


                                     Jesse Graham
                                     3680 Wilshire Boulevard Suite 1092
                                     Los Angeles, CA 90010
                                     323-393-0548
                                     Email: jessegrahamla@gmail.com

                                     PROCEEDING PRO SE
Case 2:20-cv-07000-MWF-GJS Document 44 Filed 03/25/21 Page 2 of 3 Page ID #:311




                                   INTRODUCTION

        COMES NOW Plaintiff Jesse Graham, proceeding pro se, and responds to

  Appellees’ Opposed Motion To Dismiss Appeal For Lack Of Jurisdiction, Or In

  The Alternative, To Transfer Appeal To The United States Court Of Appeals For

  The Ninth Circuit. Doc. No. 9.

        After further consideration, Plaintiff agrees that this appeal belongs in the

  Court of Appeals for the Ninth Circuit, and respectfully asks this Court to transfer

  it there. This Court has authority to do so under 28 U.S.C. § 1631.

        Defendants concede that justice will be served if this appeal is transferred.

  Because parties appear to be in agreement, further argument is not necessary.

  Further, this Court has transferred appeals before when it lacked jurisdiction but a

  sister circuit had appellate jurisdiction. See, e.g., Judd v. Fox, 315 F. App'x 240,

  241 (Fed. Cir. 2008) (transferring a habeas corpus case to the Fifth Circuit);

  Campos v. Comm'r, 584 F. App'x 932, 2 (Fed. Cir. 2014) (transferring an appeal

  from the Tax Court to the D.C. Circuit).

        Appellant wishes to note for the record that his Notice of Appeal well

  indicated that the Ninth Circuit is the proper court for this appeal. (Dkt. No. 40, p.

  1, filed February 19, 2021). Plaintiff meant to indicate that an appeal should be

  heard by a federal court, specifically by the Ninth Circuit. Apparently, the district

  court’s clerk did not consult the underlying Notice of Appeal and misunderstood
Case 2:20-cv-07000-MWF-GJS Document 44 Filed 03/25/21 Page 3 of 3 Page ID #:312




  his intentions. Appellees’ contentions that Appellant “mistakenly or intentionally

  selected” the Federal Circuit are plainly incorrect. Neither are Appellees’

  suggestions that Appellant “refuses to dismiss or transfer” the appeal.

        WHEREFORE, this Court should transfer the appeal to the Ninth Circuit.


                                                Respectfully,

                                                JESSE GRAHAM
                                                Proceeding PRO SE
